Citation Nr: 0844900	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA burial benefits to include a burial 
allowance or plot allowance. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, to include a tour of duty in the Republic of 
Vietnam.  He died in mid-2006.  The appellant in this matter 
is the veteran's surviving niece.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.  

In her Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in February 2007, the appellant requested a hearing before a 
Veterans Law Judge travelling to the RO.  However, such 
request was withdrawn in writing by the appellant in March 
2007.  

Thereafter, the appellant requested to be scheduled for a 
hearing over which a hearing officer of the RO would have 
presided.  However, in October 2008, she cancelled her 
request for a hearing.


FINDING OF FACT

There was a claim pending at the time of the veteran's death 
for entitlement of the veteran to VA compensation benefits; 
the competent evidence of record established a reasonable 
possibility of supporting an award of VA compensation 
benefits; and the funeral, burial, and plot expenses appear 
to be due to the funeral director.




CONCLUSION OF LAW

The criteria for establishing entitlement to VA burial 
benefits to include a burial allowance or plot allowance have 
been met. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board herein finds that the 
appellant is entitled to the benefit sought by this appeal, 
and, thus, the need to ascertain whether VA fully complied 
with its duties to notify and assist is obviated.  

Burial allowance or plot allowance

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA. See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Expenses are also 
payable if the veteran died while traveling pursuant to VA 
authorization and at VA expense for the purpose of 
examination, treatment, or care.  See 38 C.F.R. § 1605(a).

Additionally, VA will pay a smaller sum for a plot or 
interment allowance if the following are met:

(i) The deceased veteran is eligible for burial in a national 
cemetery; (ii) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; (iii) The applicable further provisions of 
this section and Sec. 3.1601 through 3.1610.  See 38 U.S.C.A. 
§ 2303; 38 C.F.R. § 3.1600(f), effective August 8, 2006.

The veteran's death certificate indicates that the veteran 
died in mid-2006, while in his home, as a result of colon 
cancer.  There is nothing in the record indicating that the 
veteran was at the time of his death properly hospitalized by 
VA, as set forth by 38 C.F.R. § 3.1600(c), or that service 
connection had been established for colon cancer during his 
lifetime.  The veteran had been service-connected for 
hemorrhoids, which were rated as noncompensable.

Prior to his death, in March 2005, the veteran had filed a 
claim for entitlement to service connection for colorectal 
cancer, hemorrhoids, residuals of a left knee injury, and 
bilateral hearing loss.  By rating action dated in August 
2005, the veteran's claims were denied.  In April 2006, the 
veteran filed a timely notice of disagreement.  By rating 
action dated in June 2006, the RO awarded the veteran's claim 
of entitlement to service connection for hemorrhoids, and 
assigned a noncompensable disability rating.  The veteran had 
not been provided a VA examination to assess the nature and 
severity of the hemorrhoids, and in its rating decision, the 
RO notified the veteran that if he felt his current 
manifestations warranted a compensable evaluation, he could 
notify the RO so that a VA examination could be scheduled.

In April 2006, the veteran perfected a substantive appeal as 
to the issues denied by the RO in August 2005.  The veteran 
also expressed disagreement with the noncompensable 
disability rating assigned by the RO for his service-
connected hemorrhoids.  He added that he experienced leakage 
and swelling.  The veteran died prior to further development 
and adjudication of his claims.

With regard to the claim pending for an increased initial 
disability rating for the service-connected hemorrhoids, the 
veteran's disability had been rated as noncompensable 
pursuant to Diagnostic Code 7336 under VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  Where 
the symptoms are mild or moderate, a noncompensable 
disability rating is warranted.  A 10 percent rating is 
warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).  
While the veteran never had the opportunity to undergo a VA 
hemorrhoids examination due to his death, his April 2006 
report of experiencing leakage and swelling, coupled with VA 
outpatient treatment records dated from March 2006 to April 
2006 suggesting rectal bleeding and anemia, raise a 
reasonable possibility that on the date of his death, the 
veteran would have been entitled to a compensable disability 
rating for his service-connected hemorrhoids.  

In light of the foregoing, the Board finds that VA burial 
benefits may be paid as the veteran had a pending claim 
before VA at the time of his death with sufficient evidence 
of record to indicate that he would have been entitled to 
compensation or pension prior to the date of death.  See 38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).


ORDER

Entitlement to VA burial benefits to include a burial 
allowance or plot allowance is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


